 PS-8
 8/88
                              UNITED STATES DISTRICT COURT
                                          for the
                           EASTERN DISTRICT OF NORTH CAROLINA

 U.S.A. vs. Victor Darnell Berry                                                Docket No. 5:20-CR-259-1D

                           Petition for Action on Conditions of Pretrial Release

     COMES NOW Taylor R. O'Neil, U.S. Probation Officer of the court, presenting an official report upon
 the conduct of defendant, Victor Darnell Berry, who was placed under pretrial release supervision by the
 Honorable Robert T. Numbers, II, U.S. Magistrate Judge, sitting in the Court at Raleigh, on the 27th day of
 July, 2020.

 RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
 FOLLOWS:

 On January 26, 2021, the defendant tested positive for marijuana. On February 1, 2021, laboratory
 confirmation results were received. The defendant admitted that he has been using CBD products
 sporadically over the past few months.

 PRAYING THAT THE COURT WILL ORDER

 The defendant has maintained compliance thus far on pretrial supervision. He has maintained part-time
 employment and compliance to his Location Monitoring. In August of 2020, he was assessed for substance
 abuse concerns. The results of that assessment indicated that no treatment was needed. In light of the current
 positive, he will be reassessed. He will be entered into the Surprise Urinalysis Program so that his drug use
 can be monitored closely. The defendant has been directed to cease all use of CBD. As this appears to be
 an isolated event, it is respectfully recommended that no formal court action be taken at this time and the
 defendant continue pretrial supervision under the previously imposed conditions. Any further non-
 compliance will be report to the court.

 Reviewed and approved,                                 I declare under penalty of perjury that the foregoing
                                                        is true and correct.


 /s/ Maurice J. Foy                                     /s/ Taylor R. O'Neil
 Maurice J. Foy                                         Taylor R. O'Neil
 Supervising U.S. Probation Officer                     U.S. Probation Officer
                                                        310 New Bern Avenue, Room 610
                                                        Raleigh, NC 27601-1441
                                                        Phone: 919-861-8698
                                                        Executed On: February 8, 2021

                                         ORDER OF THE COURT
Considered
 Considered  and ordered
               and  ordered   February
                          onthe _______9,day
                                 May 15,  2021
                                         2015     . It is further ordered2021,
                                             of __________________,      that this
                                                                               anddocument  shalland
                                                                                   ordered filed  be filed
                                                                                                     madeand
                                                                                                           part
made  a part of the records in the
 of the records in the above case. above case.

  ________________________________
  Robert T. Numbers, II
____________________________________
  U.S. Magistrate Judge
Robert T. Numbers,  II 5:20-cr-00259-D Document 25 Filed 02/09/21 Page 1 of 1
                 Case
United States Magistrate Judge
